Name: 2000/650/EC: Commission Decision of 19 October 2000 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom (notified under document number C(2000) 3047) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agri-foodstuffs;  tariff policy;  Europe;  animal product
 Date Published: 2000-10-25

 Avis juridique important|32000D06502000/650/EC: Commission Decision of 19 October 2000 on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom (notified under document number C(2000) 3047) (Text with EEA relevance) Official Journal L 272 , 25/10/2000 P. 0042 - 0045Commission Decisionof 19 October 2000on marking and use of pigmeat in application of Article 9 of Council Directive 80/217/EEC concerning the United Kingdom(notified under document number C(2000) 3047)(Text with EEA relevance)(2000/650/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(6)(g) thereof,Whereas:(1) In August and September 2000, outbreaks of classical swine fever in the United Kingdom were declared by the Veterinary Authorities of the United Kingdom.(2) In accordance with Article 9(1) of Directive 80/217/EEC protection and surveillance zones were immediately established around outbreak sites in Suffolk, Norfolk and Essex.(3) The provisions for the use of a health mark on fresh meat are given in Council Directive 64/433/EEC of 26 June 1964 on health conditions for the production and marketing of fresh meat(2), as last amended by Directive 95/23/EC(3).(4) Following a request from the United Kingdom, by Decision 2000/543/EC(4), the Commission adopted a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in one surveillance zone established in Norfolk and slaughtered, subject to a specific authorisation issued by the competent authority. This Decision expired on 30 September 2000.(5) The United Kingdom has submitted a further request for the adoption of a specific solution concerning marking and use of pigmeat coming from pigs kept on holdings situated in the same surveillance zone established in Norfolk referred to in Decision 2000/543/EC.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Without prejudice to the provisions of Directive 80/217/EEC, in particular Article 9(6), the United Kingdom is authorised to apply the mark described in Article 3(1)(A)(e) of Directive 64/433/EEC to pigmeat obtained from pigs originating from holdings situated in the surveillance zone established in Norfolk following the outbreak confirmed on 9 August 2000 in the district of Old Buckenham in accordance with the provisions of Article 9(1) of Directive 80/217/EEC on condition that the pigs in question:(a) originate from a surveillance zone:- where no outbreaks of classical swine fever have been detected in the previous 21 days and where at least 21 days have elapsed since the completion of the preliminary cleaning and disinfection of the infected holdings,- established around a protection zone where serological tests for classical swine fever have been carried out in all pig holdings after the detection of classical swine fever, with negative results;(b) originate from a holding:- which has been subject to protection measures established in accordance with the provisions of Article 9(6)(f) and (g) of Directive 80/217/EEC,- to which, following the epidemiological inquiry, no contact has been established with an infected holding,- which has been subject to regular inspections by a veterinarian after the establishment of the zone. The inspection has included all pigs kept on the holding;(c) have been included in a programme for monitoring body temperature and clinical examination. The programme has been carried out as given in Annex I;(d) have been slaughtered within 12 hours of arrival at the slaughterhouse.Article 2The United Kingdom shall ensure that a certificate as given in Annex II is issued in respect of meat referred to in Article 1.Article 3Pigmeat which complies with the conditions of Article 1 and enters into intra-Community trade must be accompanied by the certificate referred to in Article 2.Article 4The United Kingdom shall ensure that abattoirs designated to receive the pigs referred to in Article 1 do not, on the same day, accept pigs for slaughter other than the pigs in question.Article 5The United Kingdom shall provide Member States and the Commission with:(a) the name and location of slaughterhouses designated to receive pigs for slaughter referred to in Article 1,(b) a report which contains information on:- the number of pigs slaughtered at the designated slaughterhouses,- the identification system and movement controls applied to slaughter pigs, as required in accordance with Article 9(6)(f)(i) of Directive 80/217/EEC,- instructions issued concerning the application of the programme for monitoring body temperature referred to in Annex I.Article 6This Decision is applicable until 15 November 2000.Article 7This Decision is addressed to the Member States.Done at Brussels, 19 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 47, 21.1.1980, p. 11.(2) OJ 121, 29.7.1964, p. 2012/64.(3) OJ L 243, 11.10.1995, p. 7.(4) OJ L 231, 13.9.2000, p. 14.ANNEX IMONITORING OF BODY TEMPERATUREThe programme for monitoring body temperature and clinical examination referred to in Article 1(c) shall include the following:1. Within the 24-hour period before loading a consignment of pigs intended for slaughter, the competent veterinary authority shall ensure that the body temperature of a number of pigs of the said consignment is monitored by an official veterinarian inserting a thermometer into the rectum. The number of pigs to be monitored for temperature shall be as given below:>TABLE>At the time of examination, the following information shall be recorded for each pig on a table issued by the competent veterinary authorities: number of eartag, time of examination and temperature.In cases where the examination shows a temperature of 40 °C or above, the official veterinarian shall immediately be informed. A disease investigation shall be initiated and take into account the provisions of Article 4 of Directive 80/217/EEC introducing Community measures for the control of classical swine fever.2. Shortly (0 to 3 hours) before loading of the consignment examined as described under point (1), a clinical examination shall be carried out by an official veterinarian designated by the competent veterinary authorities.3. At the time of loading of the consignment of pigs examined as described under points (1) and (2), the official veterinarian shall issue a health document, which shall accompany the consignment to the designated slaughterhouse.4. At the slaughterhouse of designation the results of the temperature monitoring shall be made available to the veterinarian who performs the ante-mortem examination.ANNEX II>PIC FILE= "L_2000272EN.004502.EPS">